Exhibit 10.2

 

Execution Copy

 

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”), dated as of
September 3, 2004, by and between La Quinta Corporation, a Delaware corporation
(“Buyer”), and each of the other signatories to this Amendment, each of which is
a wholly-owned direct or indirect subsidiary of The Marcus Corporation. 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Original Asset Purchase Agreement (as defined
below).

 

WHEREAS, Buyer, the Marcus Entities and, for limited specified purposes, The
Marcus Corporation, have entered into that certain Asset Purchase Agreement,
dated as of July 14, 2004 (the “Original Asset Purchase Agreement” and, as
amended by this Amendment, the “Asset Purchase Agreement”); and

 

WHEREAS, the parties hereto desire to amend certain provisions of the Original
Asset Purchase Agreement, pursuant to Section 17.5 thereof, for certain purposes
as fully set forth herein.

 

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Amendment and the Original Asset Purchase
Agreement, the parties hereby agree as follows:

 


1.             AMENDMENTS OF SCHEDULES.  THE SCHEDULES TO THE ASSET PURCHASE
AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THE MANNER INDICATED BY THE
SCHEDULES ATTACHED HERETO, WHICH SCHEDULES HAVE BEEN MARKED TO SHOW THE
MODIFICATIONS TO THE SCHEDULES ATTACHED TO THE ORIGINAL ASSET PURCHASE
AGREEMENT.


 


2.             REAL PROPERTY FEE OWNERS.  SINCE THE DATE OF THE ORIGINAL ASSET
PURCHASE AGREEMENT, THE MARCUS ENTITIES HAVE DETERMINED THAT SOME OF THE REAL
ESTATE UNDERLYING SEVERAL OF THE BAYMONT HOTELS WAS OWNED BY AFFILIATES OF THE
MARCUS ENTITIES AND OTHER SUCH REAL ESTATE WAS TITLED IN THE NAME OF
PARTNERSHIPS THAT HAVE BEEN DISSOLVED PRIOR TO THE DATE HEREOF, INCLUDING
MARCUS-ANDERSON PARTNERSHIP.  FOR ALL PURPOSES OF THE ASSET PURCHASE AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE DEFINITIONS OF “PURCHASED ASSETS,” AND “OWNED
REAL PROPERTY” AND THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF
THE MARCUS ENTITIES CONTAINED IN THE ASSET PURCHASE AGREEMENT, THE ENTITIES
LISTED AS OWNING THE PROPERTIES AS SET FORTH ON SCHEDULE 1.1(A)(I) ATTACHED TO
THIS AMENDMENT SHALL BE TREATED AS HAVING OWNED THE PROPERTIES ON JULY 14, 2004
AND SCHEDULE 1.1(A)(I) ATTACHED TO THIS AMENDMENT SHALL BE TREATED AS HAVING
BEEN IN FULL FORCE AND EFFECT ON JULY 14, 2004.


 


3.             MARCUS ENTITIES.  THE PARTIES HERETO ACKNOWLEDGE THAT (A)
MARCUS-ANDERSON PARTNERSHIP ERRONEOUSLY EXECUTED THE ORIGINAL ASSET PURCHASE
AGREEMENT AND (B) EACH OF WOODFIELD REFRESHMENTS OF COLORADO, INC., WOODFIELD
REFRESHMENTS OF OHIO, INC. AND WOODFIELD REFRESHMENTS, INC., EACH OF WHICH OWNS
THE ALCOHOLIC BEVERAGE INVENTORY RELATING TO

 

--------------------------------------------------------------------------------


 

liquor operations and is the licensee with respect to liquor operations at
certain Woodfield Hotels, inadvertently failed to execute the Original Asset
Purchase Agreement.  By executing this Amendment, each of Woodfield Refreshments
of Colorado, Inc., Woodfield Refreshments of Ohio, Inc. and Woodfield
Refreshments, Inc. hereby agrees to be treated as a party to the Asset Purchase
Agreement and the parties hereto agree that such entities shall be included in
the definition of “Marcus Entity” for all purposes in the Asset Purchase
Agreement, including, without limitation, the representations, warranties,
covenants and agreements of the Marcus Entities contained in the Asset Purchase
Agreement, as if each such entity had executed the Original Asset Purchase
Agreement.  The definition of the term “Marcus Entities” in the Asset Purchase
Agreement is hereby further amended and restated in its entirety such that it
excludes Marcus-Anderson Partnership and includes all of and only the
signatories to this Amendment.


 


4.             ALCOHOLIC BEVERAGE INVENTORY.  PRIOR TO THE DATE HEREOF, BAYMONT
INNS HOSPITALITY, LLC CONVEYED (A) THE THEN-EXISTING ALCOHOLIC BEVERAGE
INVENTORY RELATING TO LIQUOR OPERATIONS AT THE WOODFIELD HOTEL LOCATED IN
GREENWOOD VILLAGE, COLORADO TO WOODFIELD REFRESHMENTS OF COLORADO, INC., (B) THE
THEN-EXISTING ALCOHOLIC BEVERAGE INVENTORY RELATING TO LIQUOR OPERATIONS AT THE
WOODFIELD HOTEL LOCATED IN SHARONVILLE, OHIO TO WOODFIELD REFRESHMENTS OF OHIO,
INC. AND (C) THE THEN-EXISTING ALCOHOLIC BEVERAGE INVENTORY RELATING TO LIQUOR
OPERATIONS AT THE WOODFIELD HOTELS LOCATED IN APPLETON, WISCONSIN, GLENDALE,
WISCONSIN AND MADISON, WISCONSIN TO WOODFIELD REFRESHMENTS, INC.  THE PARTIES
HEREBY AGREE THAT, NOTWITHSTANDING ANY PROVISIONS OF THE ASSET PURCHASE
AGREEMENT TO THE CONTRARY, THE THEN-EXISTING ALCOHOLIC BEVERAGE INVENTORY
RELATING TO LIQUOR OPERATIONS AT THE WOODFIELD HOTELS, OTHER THAN THE WOODFIELD
HOTELS LOCATED IN GREENWOOD VILLAGE, COLORADO AND SAN ANTONIO, TEXAS, WILL BE
TRANSFERRED BY THE APPLICABLE MARCUS ENTITY TO BUYER, OR ITS DESIGNEE PURSUANT
TO SECTION 17.2(A) OF THE ASSET PURCHASE AGREEMENT, AFTER THE CLOSING DATE
PURSUANT TO SEPARATE BILLS OF SALE TO BE EXECUTED BY SUCH ENTITIES AT SUCH TIME
THAT BUYER, OR ITS DESIGNEE, OBTAINS THE APPROPRIATE LICENSE WITH RESPECT TO THE
SALE OF SUCH THEN-EXISTING ALCOHOLIC BEVERAGE INVENTORY.  SUBJECT ONLY TO THE
TIMING OF THE TRANSFERS CONTEMPLATED BY THE PRECEDING SENTENCE, THE
THEN-EXISTING ALCOHOLIC BEVERAGE INVENTORY RELATING TO LIQUOR OPERATIONS AT ALL
OF THE WOODFIELD HOTELS SHALL BE INCLUDED WITHIN THE DEFINITIONS OF PURCHASED
ASSETS AND INVENTORY FOR ALL PURPOSES OF THE ASSET PURCHASE AGREEMENT.


 


5.             MARK ANTELL PARTNERSHIP LICENSE AGREEMENT.


 

The parties hereby agree that notwithstanding any provisions of the Asset
Purchase Agreement to the contrary, including, without limitation, Section 14.16
and Section 3.3(a)(ii), the License Agreement relating to the Property held by
the Mark Antell Partnership shall be in the form dated as of September 2, 2004.

 


6.             ACCOUNTS RECEIVABLE.


 


(A)           SECTION 1.1 OF THE ASSET PURCHASE AGREEMENT IS HEREBY AMENDED BY
ADDING THE FOLLOWING SECTION 1.1(R):


 

“1.1(r)     Hotel Accounts Receivable.  The Marcus Entities’ and the Selling
Joint Ventures’ rights, title and interest in and to all Accounts Receivable
(the “Purchased Accounts Receivable”) as of the Closing Date, which exclude any

 

2

--------------------------------------------------------------------------------


 

Accounts Receivable relating solely to the franchising operations of the Baymont
Business.”

 


(B)           SECTION 1.2(K) OF THE ASSET PURCHASE AGREEMENT IS HEREBY AMENDED
AND RESTATED BY DELETING IT IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING:


 

“1.2(k)    Franchise Accounts Receivable.  The Marcus Entities’ and Selling
Joint Ventures’ rights, title and interest in and to all Accounts Receivable
other than the Purchased Accounts Receivable.”

 


(C)           SECTION 3.1 OF THE ASSET PURCHASE AGREEMENT IS HEREBY AMENDED BY
ADDING THE FOLLOWING IMMEDIATELY PRIOR TO THE SEMICOLON IN THE FIRST SENTENCE OF
SUCH SECTION: “, PLUS EIGHTY-FIVE PERCENT (85%) OF THE AGGREGATE DOLLAR AMOUNT
OF THE PURCHASED ACCOUNTS RECEIVABLE.”


 


7.             BILLS OF SALE; ASSIGNMENT AND ASSUMPTION AGREEMENTS.


 


(A)           THE FOLLOWING SHALL BE ADDED TO THE ASSET PURCHASE AGREEMENT AS
SECTION 2.3:


 

“2.3         Effect of Other Documents on Allocation of Liabilities.  Since the
date hereof, the parties hereto have sent certain documents to third parties
describing their relative responsibilities for amounts owed to such third
parties.  The parties acknowledge and agree that such descriptions were intended
to be informative and that such descriptions shall not have any effect upon
either the Assumed Liabilities or Excluded Liabilities or any other provision of
this Agreement.”

 


(B)           THE PARTIES HEREBY AGREE THAT THE BILLS OF SALE AND ASSIGNMENT AND
ASSUMPTION AGREEMENTS RELATING TO THE TRANSFER OF RIGHTS, TITLE AND INTEREST IN
AND TO THE OWNED PERSONAL PROPERTY AND INVENTORY, ASSIGNED CONTRACTS, ASSIGNED
LICENSES AND PERMITS, GENERAL INTANGIBLES DESCRIBED IN SECTION 1.1(Q) OF THE
PURCHASE AGREEMENT AND ANY OTHER PURCHASED ASSETS (COLLECTIVELY, THE “ESCROW
PROPERTY PURCHASED ASSETS”) LOCATED AT OR RELATING SOLELY TO THE OPERATIONS OF
THE BAYMONT HOTELS LOCATED IN AUBURN, MASSACHUSETTS, CLEVELAND, OHIO AND
BLOOMINGTON, MINNESOTA AND THE WOODFIELD HOTEL LOCATED IN SHARONVILLE, OHIO (THE
“ESCROWED PROPERTIES”), SHALL EXCLUDE THE ESCROW PROPERTY PURCHASED ASSETS
UNLESS AND UNTIL SUCH TIME THAT TITLE TO SUCH ESCROWED PROPERTIES ARE CONVEYED
TO BUYER PURSUANT TO THE TERMS OF THE PURCHASE AGREEMENT.


 


8.             JOINT VENTURES.  THE PARTIES HEREBY AGREE THAT, EFFECTIVE AS OF
THE CLOSING, THE MANAGEMENT AGREEMENT BETWEEN EACH OF BAYMONT INNS, INC. AND
EACH SELLING JOINT VENTURE SHALL BE TERMINATED PURSUANT TO SEPARATE TERMINATION
OF MANAGEMENT AGREEMENTS RELATED TO EACH SUCH MANAGEMENT AGREEMENT FOR THE
CONSIDERATION PROVIDED FOR IN THE ORIGINAL PURCHASE AGREEMENT RATHER THAN BEING
TRANSFERRED TO BUYER AS PROVIDED FOR IN THE ORIGINAL PURCHASE AGREEMENT.


 


9.             EMPLOYEE MATTERS.


 


(A)           THE PARTIES HEREBY AGREE THAT NOTWITHSTANDING ANY PROVISIONS OF
THE ASSET PURCHASE AGREEMENT TO THE CONTRARY, INCLUDING, WITHOUT LIMITATION,
SECTION 6.1(A), BUYER

 

3

--------------------------------------------------------------------------------


 


WILL ASSUME THE OBLIGATIONS FOR PAYING ALL OF THE SEVERANCE PAYMENTS DESCRIBED
ON APPENDIX A TO THE MARCUS EMPLOYEES LISTED ON APPENDIX A (THE “SEVERANCE
PAYMENTS”), AND BUYER SHALL RECEIVE A CREDIT FROM THE MARCUS ENTITIES FOR SIXTY
PERCENT (60%) OF THE AMOUNT OF SUCH SEVERANCE PAYMENTS AGAINST THE PURCHASE
PRICE AT THE TIME OF CLOSING IN ACCORDANCE WITH THE SECOND SENTENCE OF SECTION
12.3(B) OF THE ASSET PURCHASE AGREEMENT, EXCEPT FOR THE SEVERANCE PAYMENT TO THE
SINGLE EMPLOYEE SO-DESIGNATED ON APPENDIX A (FOR WHICH BUYER SHALL RECEIVE A
CREDIT FOR FIFTY PERCENT (50%) OF THE AMOUNT OF THE APPLICABLE SEVERANCE
PAYMENT).  BUYER SHALL MAKE THE ACTUAL SEVERANCE PAYMENTS TO SUCH EMPLOYEES ON
THE DATES OR AFTER THE PERIODS OF TEMPORARY EMPLOYMENT INDICATED ON APPENDIX A. 
IN THE EVENT THAT ANY OF THE EMPLOYEES LISTED ON APPENDIX A DO NOT QUALIFY FOR
THEIR SEVERANCE PAYMENT PURSUANT TO THE TERMS OF THEIR RESPECTIVE EMPLOYMENT
LETTER AGREEMENTS AS INITIALLY ENTERED INTO, THEN BUYER SHALL REIMBURSE THE
MARCUS ENTITIES FOR THE AMOUNT OF THE CREDIT BUYER RECEIVED AT CLOSING THAT WAS
ATTRIBUTABLE TO THE SEVERANCE PAYMENT TO WHICH SUCH EMPLOYEE WOULD OTHERWISE
HAVE BEEN ENTITLED.  BUYER SHALL OBTAIN A RELEASE FROM EACH EMPLOYEE SET FORTH
ON APPENDIX A IN ACCORDANCE WITH THE LETTER AGREEMENTS ENTERED INTO WITH EACH
SUCH EMPLOYEE, RESPECTIVELY.  BUYER SHALL PROMPTLY REIMBURSE THE MARCUS ENTITIES
FOR FIFTY PERCENT (50%) OF THE OUT-OF-POCKET FEES AND EXPENSES ASSOCIATED WITH
PROVIDING OUTPLACEMENT SERVICES TO THE EMPLOYEES SET FORTH ON APPENDIX A.


 


(B)           THE PARTIES HEREBY AGREE THAT NOTWITHSTANDING ANY PROVISIONS OF
THE ASSET PURCHASE AGREEMENT TO THE CONTRARY, INCLUDING, WITHOUT LIMITATION,
SECTION 6.1(C), BUYER WILL NOT CARRY-OVER AND RECOGNIZE ANY UNUSED VACATION FOR
THE AFFECTED EMPLOYEES SET FORTH ON APPENDIX A, AND ANY CREDIT RECEIVED BY BUYER
PURSUANT TO SECTION 6.1(C) OF THE ASSET PURCHASE AGREEMENT SHALL NOT INCLUDE ANY
AMOUNTS ATTRIBUTABLE TO SUCH AFFECTED EMPLOYEES.


 


(C)           THE MARCUS ENTITIES HEREBY AGREE THAT THE AFFECTED EMPLOYEES WHO
WERE LOCATED AT MARCUS’ CORPORATE HEADQUARTERS IN MILWAUKEE, WISCONSIN
IMMEDIATELY PRIOR TO THE CLOSING SHALL BE ENTITLED TO CONTINUE TO USE SUCH
LOCATION FROM AND AFTER THE CLOSING THROUGH AND INCLUDING SEPTEMBER 13, 2004,
SOLELY FOR PURPOSES OF SUCH AFFECTED EMPLOYEES’ EMPLOYMENT WITH BUYER AND THE
TRANSITION OF PERSONAL PROPERTY AND MARCUS RECORDS AND FILES FROM THE MARCUS
ENTITIES TO BUYER AS AND TO THE EXTENT CONTEMPLATED BY THE ASSET PURCHASE
AGREEMENT.  SUCH ACCESS WILL GENERALLY BE CONSISTENT WITH THEIR PRIOR USE
THEREOF WHILE EMPLOYED BY THE MARCUS ENTITIES, SUBJECT TO THE MARCUS ENTITIES
AND THEIR AFFILIATES TAKING REASONABLE STEPS TO ADDRESS THEIR REASONABLE
CONFIDENTIALITY AND SIMILAR CONCERNS.


 


10.           SUBDIVISION PROPERTIES.  THE MARCUS ENTITIES ACKNOWLEDGE THAT
BUYER HAS NOT APPROVED THE BOUNDARIES OF ANY BUYER’S SUBDIVISION PARCEL OR ANY
RETAINED SUBDIVISION PARCEL, AND THAT THE ATTACHMENT TO EACH APPLICABLE LEASE OF
A DRAFT SUBDIVISION PLAN OR OTHER DRAWING OR DESCRIPTION OF THE REAL PROPERTY
THAT IS SUBJECT TO SUCH LEASE IS PRELIMINARY ONLY, AND SHALL NOT OPERATE TO
ESTOP OR OTHERWISE LIMIT BUYER’S RIGHT TO COMMENT ON AND APPROVE THE BOUNDARIES
OF BUYER’S SUBDIVISION PARCEL AND RETAINED SUBDIVISION PARCEL PURSUANT TO
SECTION 7.14(A).

 

4

--------------------------------------------------------------------------------


 


11.           GIFT CERTIFICATES.


 


(A)           SECTION 12.3(A)(VI) IS HEREBY AMENDED BY DELETING CLAUSE (III)
CONTAINED THEREIN IN ITS ENTIRETY AND THE WORD “AND” PRECEDING SUCH CLAUSE
(III).


 


(B)           THE FOLLOWING SHALL BE ADDED TO THE ASSET PURCHASE AGREEMENT AS
SECTION 14.17:


 

“14.17     Gift Certificates.  The Marcus Entities shall reimburse Buyer within
twenty (20) days after Buyer delivers to the Marcus Entities evidence, including
the applicable guest folio and physical coupon or gift certificate, that any of
the following items that are outstanding as of Closing have been presented to
and accepted for use by Buyer in accordance with the terms thereof:  physical
coupons related to the “110% Satisfaction” program, physical gift certificates,
or physical coupons, physical sweepstakes awards given out pre-Closing, or
similar physical items issued for any exchange and use of any facilities at the
Properties, including, without limitation, rooms, and any commitments made for
the free or discounted use of any facilities at the Properties, including,
without limitation, any physical coupons that entitle such persons to discounts
or credits at the Properties excluding, however, any discounted rates associated
with nationally or regionally negotiated contracts (all of such physical items
outstanding as of Closing are collectively referred to herein as “Marcus
Coupons”).  Such reimbursements shall be in the face amount of the applicable
physical Marcus Coupon accepted by Buyer if there is a face amount or, if there
is no face amount, with respect to free hotel rooms, if the applicable Property
is at or above ninety percent (90%) occupancy on the night of the day in which
the Marcus Coupon is redeemed, such reimbursement shall be equal to ninety
percent (90%) of RevPAR (as calculated by Buyer in connection with its public
disclosure of RevPAR), and otherwise such reimbursement shall be equal to fifty
percent (50%) of RevPAR (as calculated by Buyer in connection with its public
disclosure of RevPAR), but shall not be less than $20.00.  The Marcus Entities
shall provide the reimbursement provided for by this Section 14.17 for so long
as any such Marcus Coupons were valid when redeemed.  Buyer shall accept and
honor any Marcus Coupons presented for use on or before September 30, 2005,
provided that the Marcus Entities have reimbursed Buyer in accordance with this
Section 14.17 in all material respects.”

 


12.           THE FOLLOWING SHALL BE ADDED TO THE ASSET PURCHASE AGREEMENT AS
SECTION 14.18:


 

“14.18     Post-Closing Title Issues.  Buyer understands that the Escrow Company
has agreed to issue title insurance policies pursuant to Section 8.10 of the
Agreement without taking exception for certain mortgages or deeds of trust, UCC
financing statements or other documents recorded in connection with financings
of the Marcus Entities or their Affiliates, mechanics or suppliers liens,
owner’s association assessments and past due real estate taxes for any fiscal
period preceding the fiscal period in which the Closing occurs, and certain
other matters indicated in the marked-up title insurance commitments,
notwithstanding that

 

5

--------------------------------------------------------------------------------


 

such items remain of record as encumbrances on certain of the Properties (such
encumbrances are, collectively, “Existing Liens”).  Notwithstanding the issuance
of such title insurance policies, the Marcus Entities agree to use their
reasonable best efforts following the Closing to promptly obtain and record,
within a reasonable time after Closing, discharges of all Existing Liens and to,
from time to time, provide evidence thereof to Buyer.”

 


13.           THE FOLLOWING SHALL BE ADDED TO THE ASSET PURCHASE AGREEMENT AS
SECTION 14.19:


 

“14.19     Renovations and Repairs.  The Marcus Entities and Buyer acknowledge
that certain of the Properties suffered damage caused by Hurricane Charley. 
Notwithstanding anything to the contrary contained in the Agreement including,
without limitation, Section 10.1, the parties agree that the Marcus Entities
shall diligently complete, or cause to be completed, all the repairs described
on Appendix B following the Closing, Lien free and in a good and workmanlike
manner and consistent in all material respects with the contracts and plans and
specifications therefor previously submitted to and approved by Buyer.”

 


14.           THE FOLLOWING SHALL BE ADDED TO THE ASSET PURCHASE AGREEMENT AS
SECTION 14.20:


 

“14.20     Missing Title/Survey Information.  The Marcus Entities acknowledge
that (a) Buyer has not yet received from the Escrow Company copies of certain of
the documents shown as exceptions to title to certain Properties, (b) the draft
surveys received by Buyer do not show a number of the easements and other
exceptions to title and certain easements and other matters benefitting certain
of the Properties, all as noted in the table in Appendix C, and (c) the surveys
provided are in preliminary or draft form and not in final form (collectively,
the “Missing Title/Survey Information”).  Following the Closing, the Marcus
Entities shall continue to cooperate with the Escrow Company and the survey
companies retained by the Marcus Entities to obtain and cause to be added to the
surveys all of the Missing Title/Survey Information and to produce final
surveys.  Notwithstanding anything to the contrary contained in the Agreement,
Buyer’s right to bring claims against the Marcus Entities for the inaccuracy or
breach of the representations and warranties of the Marcus Entities set forth in
Section 4.12(d) of the Agreement as a result of any matter disclosed by any
Missing Title/Survey Information or any difference between the draft and final
forms of the surveys shall be without regard to any knowledge qualifiers or
limitations set forth in such Section 4.12(d), provided, that any such claims
are made by Buyer within fifteen (15) days after the receipt of the applicable
Missing Title/Survey Information, and in no event later than seventy-five (75)
days after the Closing Date.”

 

The parties hereby agree that Buyer’s execution of the Asset Purchase Agreement
despite the absence of the Missing Title/Survey Information shall in no way
expand, prejudice or otherwise limit Buyer’s rights to indemnification pursuant
to Article 11 of the Asset Purchase Agreement with respect to any inaccuracy or

 

6

--------------------------------------------------------------------------------


 

breach of the representations and warranties of the Marcus Entities set forth in
Section 4.12(d) of the Asset Purchase Agreement.

 


15.           THE FOLLOWING SHALL BE ADDED TO THE ASSET PURCHASE AGREEMENT AS
SECTION 17.7(D):


 

“17.7(d)             Personal Property Sales Tax.  If the Marcus Entities and
Buyer determine that sales tax is not payable in connection with the transfer to
Buyer of any of the Owned Personal Property, but following the Closing a State
successfully challenges such determination and requires the payment of any such
sales taxes, then the Marcus Entities and Buyer shall each bear 50% of all such
sales taxes and any penalties and interest assessed with respect thereto and
shall promptly pay such amounts to the appropriate taxing authority or, if paid
by the other party, shall promptly reimburse such other party.  The Marcus
Entities and Buyer shall promptly inform the other upon receiving notice of any
such challenge and shall reasonably cooperate in connection with any defense to
such challenge, with each party bearing its own legal costs and expenses except
as they may otherwise agree.”

 


16.           RETAINED REAL PROPERTY.  THE FOLLOWING SHALL BE ADDED TO THE ASSET
PURCHASE AGREEMENT AS SECTION 14.21:


 

“14.21                Restrictive Covenants.  The Marcus Entitles shall promptly
execute and deliver to Buyer a recordable restrictive covenant with respect to
each parcel of Retained Real Property that is located within ¼ (one-quarter)
mile of any Use-Restricted Property as of the date hereof as provided in Section
7.15 to the extent that such a recordable restrictive covenant was not executed
and delivered at Closing, and such obligation to execute and deliver a
recordable restrictive covenant shall survive the Closing until the fifteenth
(15th) anniversary of the Closing Date.”

 


17.           ESTOPPEL CERTIFICATES.  THE FOLLOWING SHALL BE ADDED TO THE ASSET
PURCHASE AGREEMENT AS SECTION 14.22:


 

“14.22     Estoppel Certificates.  The Marcus Entities shall provide duly
executed estoppel certificates to Buyer with respect to their interests in all
reciprocal easements, shared use agreements and similar agreements affecting any
Property and under which a Marcus Entity and/or any Affiliate is both the
beneficiary and obligor, to the extent such duly executed estoppel certificates
were not provided to Buyer at Closing.”

 


18.           FRANCHISE FEE REBATE.  THE FOLLOWING SHALL BE ADDED TO THE ASSET
PURCHASE AGREEMENT AS SECTION 14.23:


 

“14.23     Franchise Fee Rebate.  Promptly after they receive a detailed invoice
regarding the determination of the franchise fee rebate relating to the Baymont
Business franchising operations during 2004 (the “2004 Franchise Fee Rebate”),
the Marcus Entities shall pay to Buyer an amount equal to the Marcus Entities’
pro rata share of the 2004 Franchise Fee Rebate based on the number of days

 

7

--------------------------------------------------------------------------------


 

during 2004 prior to the Closing Date; provided, however, that the Marcus
Entities shall not be obligated to make any portion of such payment attributable
to a franchisee that owes any amounts to any of the Marcus Entities or any of
their Affiliates.”

 


19.           ESCROWED PROPERTIES.


 


(A)           BUYER AND THE MARCUS ENTITIES ACKNOWLEDGE THAT EACH OF THE
ESCROWED PROPERTIES CANNOT AS OF THE DATE HEREOF BE CONVEYED TO BUYER AS A
RESULT OF THE DEFICIENCIES (EACH A “CONVEYANCE DEFICIENCY”) SUMMARIZED ON
APPENDIX D ATTACHED HERETO.  ACCORDINGLY, PENDING THE REASONABLE CURE OF THE
CONVEYANCE DEFICIENCY, CERTAIN OF THE MARCUS ENTITIES AND AFFILIATES OF BUYER
HAVE ENTERED INTO LEASES OR MANAGEMENT AGREEMENTS AS OF THE DATE HEREOF WITH
RESPECT TO EACH OF THE ESCROWED PROPERTIES AND THE AMOUNT SET FORTH IN EXHIBIT D
TO THE ASSET PURCHASE AGREEMENT WITH RESPECT TO EACH OF THE ESCROWED PROPERTIES
HAS BEEN PLACED IN ESCROW WITH THE ESCROW COMPANY.  BUYER AND THE MARCUS
ENTITIES FURTHER AGREE AS FOLLOWS WITH RESPECT TO EACH OF THE ESCROWED
PROPERTIES:


 

(1)           THE MARCUS ENTITIES SHALL PROMPTLY COMMENCE, AND SHALL USE
REASONABLE BEST EFFORTS TO PURSUE TO COMPLETION AT THEIR SOLE COST AND EXPENSE,
THE CURE OF THE APPLICABLE CONVEYANCE DEFICIENCY FOR EACH ESCROWED PROPERTY TO
THE REASONABLE SATISFACTION OF BUYER AND THE ESCROW COMPANY.  BUYER AGREES TO
REASONABLY COOPERATE, AT NO COST TO BUYER, WITH THE MARCUS ENTITIES IN CURING
SUCH CONVEYANCE DEFICIENCY.

 

(2)           THE PROVISIONS OF SECTION 7.14(D), (E) AND (F) OF THE ORIGINAL
ASSET PURCHASE AGREEMENT SHALL APPLY TO THE OTHER ESCROWED PROPERTIES, MUTATIS
MUTANDIS TO REQUIRE THE CURE TO THE REASONABLE SATISFACTION OF BUYER AND THE
ESCROW COMPANY OF THE APPLICABLE CONVEYANCE DEFICIENCY (I.E., IN LIEU OF
REQUIRING THE RECEIPT OF ALL APPROVALS FROM APPLICABLE GOVERNMENT ENTITIES OF
THE LAND DIVISION FOR THE SUBDIVISION PROPERTIES) AND THE REFERENCE TO EXHIBIT G
IN SECTION 7.14(E) SHALL IN THE CASE OF THE ESCROWED PROPERTIES BE DEEMED TO
REFER TO THE APPLICABLE LEASE OR MANAGEMENT AGREEMENT ENTERED INTO WITH RESPECT
TO AN ESCROWED PROPERTY.

 


(B)           THE PARTIES HERETO AGREE THAT TO THE EXTENT A PURCHASED ASSET IS
NOT ASSIGNED, TRANSFERRED OR OTHERWISE CONVEYED TO BUYER OR ITS DESIGNEE OR
NOMINEE IN THE FUTURE AND THE RESPECTIVE ESCROWED PORTION OF THE PURCHASE PRICE
ATTRIBUTABLE TO SUCH PURCHASED ASSET IS REMITTED TO BUYER OR SUCH DESIGNEE OR
NOMINEE, THE DIFFERENCE (IF ANY) BETWEEN THE EXHIBIT D AMOUNT WITH RESPECT TO
SUCH PURCHASED ASSET THAT WAS PREVIOUSLY ESCROWED AND THE PURCHASE PRICE
ALLOCATED TO SUCH PURCHASED ASSET PURSUANT TO SECTION 3.5 OF THE ASSET PURCHASE
AGREEMENT SHALL ADJUST THE PURCHASE PRICE ALLOCATED TO INTANGIBLE ASSETS UNDER
SECTION 3.5 OF THE ASSET PURCHASE AGREEMENT.


 


20.           POST-CLOSING ADJUSTMENTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE ASSET PURCHASE AGREEMENT, THE ITEMS THAT ARE DESIGNATED AS BEING
SUBJECT TO POST-CLOSING ADJUSTMENTS ON THE CLOSING STATEMENT FOR THE
TRANSACTIONS CONTEMPLATED BY THE ASSET PURCHASE AGREEMENT

 

8

--------------------------------------------------------------------------------


 

shall be adjusted in accordance with the procedures set forth in Section 12.3(c)
on a mutually agreed upon date or dates after Closing.


 


21.           OTHER TERMS AND CONDITIONS.  EXCEPT AS SPECIFICALLY MODIFIED
HEREIN, ALL OTHER TERMS AND CONDITIONS OF THE ASSET PURCHASE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


22.           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE INSERTED FOR
CONVENIENCE ONLY AND SHALL NOT CONSTITUTE A PART HEREOF.


 


23.           LAW GOVERNING AGREEMENT.  THIS AGREEMENT SHALL BE CONSTRUED AND
INTERPRETED ACCORDING TO THE INTERNAL LAWS OF THE STATE OF WISCONSIN, EXCLUDING
ANY CHOICE OF LAW RULES THAT MAY DIRECT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


 

[Signature page to follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
respective officers thereunto duly authorized, all as of the date and year first
written above.

 

 

THE MARCUS ENTITIES:

 

 

 

 

 

BAYMONT INNS, INC.

WOODFIELD SUITES, INC.

 

 

 

 

By:

/s/ Steven S. Bartelt

 

By:

/s/ Steven S. Bartelt

 

 

Name:

Steven S. Bartelt

 

Name:

Steven S. Bartelt

 

Title:

Vice President

 

Title:

Vice President

 

 

 

 

MARCUS CONSID, LLC

MARCUS NON, LLC

 

 

 

 

By:

/s/ Steven S. Bartelt

 

By:

/s/ Steven S. Bartelt

 

 

Name:

Steven S. Bartelt

 

Name:

Steven S. Bartelt

 

Title:

Vice President

 

Title:

Vice President

 

 

 

 

MARCUS FL, LLC

BAYMONT FRANCHISES
INTERNATIONAL, LLC

 

 

 

 

By:

/s/ Steven S. Bartelt

 

By:

/s/ Steven S. Bartelt

 

 

Name:

Steven S. Bartelt

 

Name:

Steven S. Bartelt

 

Title:

Vice President

 

Title:

Vice President

 

 

 

 

BAYMONT PARTNERS, LLC

WOODFIELD SUITES HOSPITALITY
CORPORATION

 

 

 

 

By:

/s/ Steven S. Bartelt

 

By:

/s/ Steven S. Bartelt

 

 

Name:

Steven S. Bartelt

 

Name:

Steven S. Bartelt

 

Title:

Vice President

 

Title:

Vice President

 

10

--------------------------------------------------------------------------------


 

WOODFIELD SUITES FRANCHISES
INTERNATIONAL, INC.

BAYMONT INNS HOSPITALITY LLC

 

 

 

 

By:

/s/ Steven S. Bartelt

 

By:

/s/ Steven S. Bartelt

 

 

Name:

Steven S. Bartelt

 

Name:

Steven S. Bartelt

 

Title:

Vice President

 

Title:

Vice President

 

 

 

 

WOODFIELD REFRESHMENTS OF
COLORADO, INC.

WOODFIELD REFRESHMENTS OF
OHIO, INC.

 

 

 

 

By:

/s/ Steven S. Bartelt

 

By:

/s/ Steven S. Bartelt

 

 

Name:

Steven S. Bartelt

 

Name:

Steven S. Bartelt

 

Title:

Vice President

 

Title:

Vice President

 

 

 

 

WOODFIELD REFRESHMENTS, INC.

 

 

 

 

 

By:

/s/ Steven S. Bartelt

 

 

 

Name:

Steven S. Bartelt

 

 

Title:

Vice President

 

 

 

 

 

BUYER:

 

 

 

 

 

LA QUINTA CORPORATION

 

 

 

 

 

By:

/s/ David L Rea

 

 

 

Name:

David L. Rea

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

11

--------------------------------------------------------------------------------